DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6 of the amendment, filed 04/19/2022, with respect to the rejection(s) of claim(s) 21-22 and 24-40 under 35 USC 103 have been fully considered, but are not persuasive.
Applicant suggests that the blade ends of Marui do not meet the limitation of the blades fitting within the handle when the fan is in the open position.  However, the embodiment shown in Fig. 5 teaches this limitation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant goes on to suggest that there is no teaching or motivation to combine Kobayashi and Marui and that doing so would destroy Marui’s invention. To the first point, while teaching, suggestion, or motivation is one reason to support a finding of obviousness, it is not the only reason. MPEP 2141. One reason which supports a finding of obviousness is combining prior art elements according to known methods to yield predictable results, which is used rationale for the combination of references below. The Applicant’s second point, adding the additional features taught by Kobayashi to the fan of Marui does not destroy Marui’s stated objective of providing a fan that is not only decorative and useful, but also folds into a small space (pg. 1, ll. 1-7) because Kobayashi’s fan also has these features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,630,397 to Marui in view of US 8,890,775 to Kobayashi and in further view of US 9,426,638 to Johnson.
Regarding independent claim 21, Marui teaches a portable fan comprising a plurality of separate distinct blades (10-12) configured to extend into an open configuration (Fig. 1) and retract into a closed stackable configuration (Fig. 2), wherein bottom ends of all of the plurality of separate distinct blades are stacked parallel inside of the handle in the open configuration (Fig. 5, pg. 1, ll. 85-90), a handle (18 and 19) comprising a top end (proximate 23 in Fig. 1) and a bottom end (at 20 in Fig. 4), wherein the handle is coupled to a plurality of nestable blades (at 17) at the top end of the handle (Fig. 1-4) and wherein the bottom end of the handle is spaced away from the plurality of nestable blades along a length of the handle (Fig. 4).
Marui fails to teach that the blades are configured to display illuminated elements, or at least one computing device in communication with the illuminated elements, the at least one computing device including a sign-in interface, a color-select interface, an aid request interface, or any combination thereof, wherein the handle has a wiring interface coupled to the plurality of separate distinct blades.
Kobayashi teaches fan device comprising: a portable fan comprising a plurality of blades (formed by ribs 15 and face 14) and configured to extend into an open configuration (Fig. 1) and retract into closed configuration (col. 10, ll. 20-26) wherein the plurality of nestable blades comprise resilient materials (col. 10, ll. 1-8) and configured to display illuminated elements (col. 1, ll. 27-45, col. 11, ll. 62-67); and a handle (main rib 12a, 12b) coupled to the portable fan at a base portion of the portable fan (at 16, Fig. 1), wherein the handle is distinct from the nestable blades of the portable fan (Fig. 1) and wherein the handle (Fig. 1) comprises at least one computing device (‘CPU” see Fig. 3), in communication with the illuminated elements (col. 10, ll. 28-36, col. 11, ll. 62-67), and wherein the handle has a wiring interface coupled to the plurality of separate distinct blades (which is inherent because the electronic CPU in the handle is necessarily connected to the illuminated elements in the blades).
Marui is directed to a handheld fan which is configured to display an image or text (pg. 1, ll. 53-55).  Kobayashi teaches that illuminated elements may be installed on fan blades and controlled by a computing device in the fan handle to display images (col. 11, ll. 66 - col. 12, ll. 8).  Kobayashi also teaches that by using an electronic display, different images may be shown on the fan’s surfaces (col. 3, ll. 15-31).  Therefore, because Marui teaches a fan with images or other information displayed on a fan surface, and Kobayashi teaches a fan with computer-controlled image producing elements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Marui by replacing its static images with the illuminated elements and computer control of Kobayashi to achieve the predictable result of controlling and changing the images shown on the fan blades.
Johnson teaches a display includes at least one of: a sign-in interface, a color- select interface, or an aid request interface (col. 1, ll. 46-52 and Fig. 2a).  Johnson further teaches using an external, peripheral device in addition to a phone in order to effect the emergency aid request feature (col. 6, ll. 29-41). 
 Kobayashi teaches an electronic device (fan 10) which incorporates mobile communication functions (col. 1, ll. 19-25) in order to communicate by sending various data elsewhere (col. 5, ll. 44-53) while offering the benefit of being portable (col. 8, ll. 4-10).  Johnson teaches using a mobile, i.e. portable, device running a software application which is connected to a peripheral electronic device (36, col. 5, ll. 50-58) to not only display information, but also request aid (col. 3, ll. 45-59).  Because Kobayashi teaches a portable electronic device with communication functions (col. 1, ll. 19-25) and Johnson teaches using a portable electronic device to communicate a request for aid in an emergency situation (col. 3, ll. 45-59), it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the fan of Masui as modified by Kobayashi by including an air request interface as taught by Johnson for the purpose of alerting emergency service personnel of a personal emergency (Johnson abstract).
Regarding independent claim 34, Marui as modified by Kobayashi and Johnson teaches the structural elements of claim 21, also claimed in the method of claim 34, along with the steps of transitioning the fan device from the closed configuration to the open configuration by extending the plurality of nestable blades (Marui Fig. 1, pg. 1, ll. 42-45); and transmitting a signal to at a least one other auxiliary computing device by the computing device of the fan device (Kobayashi col. 10, ll. 39-41). 
Regarding independent claim 38, Marui as modified by Kobayashi and Johnson teaches a system, comprising: a fan device (Marui Fig. 1) comprising a handle (Marui 18, 19) coupled to a computing device (Kobayashi 40) and a portable fan (Kobayashi Fig. 1), the portable fan comprising a plurality of nestable blades (Marui 10-12) and configured to operate in an open configuration (Marui Fig. 1) and a closed configuration (Marui Fig. 2), the computing device comprising: a memory (Kobayashi 42) having computer-executable instructions encoded thereon (Johnson col. 7, ll. 14-27); and a processor (Kobayashi 40) functionally coupled to the memory (Kobayashi Fig. 3) and configured by the computer- executable instructions to: transmit a status signal to at least one external computing device (Johnson col. 7, ll. 14-27), wherein the status signal comprises the open configuration or closed configuration of the fan device; receive a response signal from the external computing device based on the status signal; and emit an external display based on the response signal from the external computing device (Johnson col. 8, ll. 17-39), and wherein the handle has a wiring interface coupled to the plurality of separate distinct blades (which is inherent because the electronic CPU in the handle of Kobayashi is necessarily connected to the illuminated elements in the blades).
Regarding claim 22, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the fan device further comprises a battery compartment assembly (Kobayashi 28) coupled to the handle (Kobayashi Fig. 1), wherein the battery compartment assembly comprises a battery charging device (Kobayashi 29a, 29b).
Regarding claim 24, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is a smart device comprising at least one of: a transmitter, and a receiver (Kobayashi claim 10 and claim 11).
Regarding claim 25, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is powered by at least one of: an on-off activation switch or a multi-selection activation switch (Kobayashi col. 5, ll. 3-18).
Regarding claim 26, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the fan device is configured to be controlled remotely or wirelessly (Johnson col. 6, ll. 35-45).
Regarding claim 27, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the plurality of nestable blades are configured to spread into a half-circle formation in the open configuration (Kobayashi Fig. 1).
Regarding claims 28, 35, and 39, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21, method of claim 34, and system of claim 38 (as set forth above), wherein the computing device further comprises a global 2 of 7positioning system-enabled transmitter and the signal identifies the location of a user of the fan device based on a global positioning of the fan device (Johnson col. 7, ll. 23-27).
Regarding claim 29, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 28 (as set forth above), wherein the global positioning system-enabled transmitter is configured to transmit a global position of the fan device to another computing device (Johnson col. 7, ll. 14-27).
Regarding claim 30, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 29 (as set forth above), wherein the external display further comprises a text input box (Johnson Fig. 4) and a selection interface to activate the global positioning system-enabled transmitter (Johnson Fig. 2A, col. 3, ll. 60-62, col. 7, ll. 23-27).
Regarding claim 31, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is configured to coordinate a synchronized external display with at least one auxiliary fan device (Johnson col. 6, ll. 10-18), wherein the fan device and the at least one auxiliary fan device both comprise constituent parts of the synchronized secondary display (Johnson col. 6, ll. 19-45).
Regarding claim 32, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), further comprising a universal serial bus port configured as a female connector (Kobayashi 25).
Regarding claim 33, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device further comprises an audio system that includes at least one speaker (Kobayashi 52) and configured to synchronize an audio-visual output with the illuminated elements (Kobayashi col. 10, ll. 34-39. and col. 12, ll. 6-8).
Regarding claim 36, Marui as modified by Kobayashi and Johnson teaches the method of claim 35 (as set forth above), wherein the signal is transmitted in a radius of at least 30 feet from the fan device (Johnson col. 4, ll. 12-30).
Regarding claim 40, Marui as modified by Kobayashi and Johnson teaches the system of claim 38 (as set forth above), wherein the processor is further configured by the computer-executable instructions to update the external display based the proximity of the response signal to the fan device (Johnson col. 8, ll. 17-39).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,630,397 to Marui in view of US 8,890,775 to Kobayashi and in further view of US 9,426,638 to Johnson and in further view of US 8,945,328 to Longinotti-Buitoni.  Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 22 (as set forth above), including the battery charging device (Kobayashi 29a, 29b), but fails to teach that the battery charging device comprises solar cells.
Longinotti-Buitoni teaches an electronic display which is powered by batteries charged by solar cells (col. 24, ll. 29-35).
Longinotti-Buitoni teaches that rechargeable batteries and solar panels are suitable options for powering an electroluminescent panel (col. 24, ll. 29-35).  Marui as modified by Kobayashi and Johnson also teaches a display utilizing an electroluminescent screen (Kobayashi col. 11, 4-5).  Because Kobayashi teaches a display utilizing an electroluminescent screen and Longinotti-Buitoni teaches that solar panels and rechargeable batteries are a suitable power source for an electroluminescent screen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kobayashi by powering with solar panels and rechargeable batteries as taught by Longinotti-Buitoni for the purpose of providing a suitable power source (Longinotti-Buitoni col. 24, ll. 29-35, Kobayashi col. 11, 4-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745